Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 5/21/20, 7/2/20, 7/22/20, 9/16/20, 11/5/20, 1/6/21 and 1/28/21 have been considered.
Drawings
The drawings filed 3/16/20 are acceptable to the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8, line 13 sets forth “the first power level” which should be changed to - - a first power level - - since this is the first time this term was used in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 13, 15, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mortazavi et al. (US 2016/0314805 A1), cited by applicant
Re claim 1:  Mortazavi et al. a threshold detector circuit (figure 4) configured to receive a signal from an acoustic sensor element (402) and produce an output signal to wake up an acoustically controlled device (such as a mobile device), comprises:
a switch (418) having an input coupled to an output of the acoustic sensor element to receive an output signal from the acoustic sensor element (see arrangement in figure 4), a control port (input to which a signal on feedback path (422) is applied) that receives a control signal, and first and second output ports (the two output located on output side of (418) as depicted in figure 4);
a first analog-to-digital converter (406) having an input coupled to the first output port of the switch and having an output to convert the output signal from the acoustic sensor element into a first digitized output signal (see figure 4), and which operates at a first power level (paragraph [0044]);
a second analog-to-digital converter (416) having an input coupled to the second output port of the switch and having an output to convert the output signal from the acoustic sensor element into a second digitized output signal (see figure 4),, and which operates at a second higher power level, relative to the first power level(paragraph [0044]);
a threshold level detector (performed in (410)) that receives an output from the first analog-to-digital converter to produce the control signal having a first state that causes the switch feed the output signal from the acoustic sensor element to the second analog-to-digital converter when the first digitized output signal meets a threshold criteria (paragraph [0044-0046], figures 4-5 when threshold level (502/504) is met for a trigger detection).
Re claim 13:  Mortazavi et al. an acoustic device (figure 4 when used with a device such as a mobile device) comprises:
an acoustic sensor element (402) configured to sense acoustic energy (audio signals) and produce an output signal; and
a threshold detector circuit (figure 4) comprising:
a switch (418) having an input coupled to the output of the acoustic sensor element to receive the output signal, a control port that receives a control signal, and first and second output ports (see arrangement in figure 4);
a first analog-to-digital converter (406) having an input coupled to the first output port of the switch and having an output to convert the output signal from the acoustic sensor element into a first digitized output signal (see figure 4), and which operates at a first power level (paragraph [0044]);
a second analog-to-digital converter (416) having an input coupled to the second output port of the switch and having an output to convert the output signal from
the acoustic sensor element into a second digitized output signal (figure 4), and which operates at a second higher power level, relative to the first power level (paragraph [0044]);
a threshold level detector (performed in (410)) that receives an output from the first analog-to-digital converter to produce the control signal having a first state that causes the switch to feed the output signal from the acoustic sensor element to the second analog-to-digital converter when the first digitized output signal meets a threshold criteria (paragraph [0044-0046], figures 4-5 when threshold level (502/504) is met for a trigger detection).
Re claims 3 and 15: note the threshold detector (410) receives the output from the second analog-to-digital converter through elements (420 and 408) 
Re claims 4 and 16: see figures 4-5 along with paragraphs [0037 and 0044] when activating and deactivating each of the analog-to-digital converters (406 and 416)
Re claim 18:  Mortazavi et al. teaches that the buffer stores a time unit worth of data as claimed by the buffer(408) when storing samples that is time based. (paragraphs [0036 and 0044]) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. (US 2016/0314805 A1) in view of Braithwaite et al. (US 2017/0214968 A1) cited by applicant.
Re claims 2 and 14:  The teaching of Mortazavi et al. (US 2016/0314805 A1) is discussed above and incorporated herein.   Additionally Mortazavi et al. teaches a circuit (430) on the outputs of the analog to digital converters and a buffer (408) as set forth.  Mortazavi et al. however does not teach that the circuit (430) includes a conversion aspect to format the digitized output to an audio signal.  Braithwaite et al. teaches in a similar environment that such a conversion circuit (121) is used when it is desired to convert a signal into an audio format.  It would have been obvious to one of 
Re claim 6:  note Mortazavi et al. teaches that the buffer stores a time unit worth of data as claimed by the buffer (408) when storing samples that is time based. (paragraphs [0036 and 0044]) 
Claims 5, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. in view of Littrell et al. (WO 2017/151650 A1), cited by applicant.
Re claims 5, 17 and 20:  The teaching of Mortazavi et al. (US 2016/0314805 A1) is discussed above and incorporated herein.  Mortazavi et al., however does not teach that the microphone used (402) is a MEMS piezoelectric –based microphone as set forth in claims 5 and 17.  Littrell et al. (WO 2017/151650 A1), teaches in a similar environment that MEMS piezoelectric –based microphones can be used for sound detection and provides an improved acoustic sensitivity without increasing power needs. (page 7, lines 1-14).  It would have been obvious to one or ordinary skill in the art before the filing of the invention to incorporate such microphones in any device including that of  Mortazavi et al. to predictable allow for improved acoustic detection without increasing power needs.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   Additionally, Littrell et al. (WO 2017/151650 A1), teaches that the device can, as in Mortazavi et al., be implemented as a voice activity detector by detecting audio stimulus (page 20, line 33 and page 24, lines 1-9).  Also although not taught by Mortazavi et al., Littrell et al. teaches that the microphone can be packaged as .
Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. in view of Kerth et al. (U.S.Patent 5,644,308).
Re claims 7 and 19:  The teaching of Mortazavi et al. (US 2016/0314805 A1) is discussed above and incorporated herein.  Mortazavi et al., however does not teach the type of converters used in the arrangement of figure 4) to be a successive approximation register type (SAR) and a Sigma-Delta type as set forth in claims 7 and 19.  Kerth et al. teaches in column 1, lines 14-39 that each of these types of converters are known, each having specific performance characteristics and power consumptions. It would have been obvious to one of ordinary skill in the art before the filing of the invention to look at the characteristics of the analog-to-digital converters used in the arrangement of figure 4 and to predictably select appropriate known converters including the SAR type and Sigma-Delta type as taught by Kerth et al. to meet the intended purpose of each in the arrangement of Mortazavi et al.    Therefor the claimed subject matter would have been obvious to one of ordinary skill before the filing of the invention.      
s 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. in view of Hwang et al. (US 2013/0110521 A1), cited by applicant.
Re claim 8:  Mortazavi et al. threshold detector circuit (figure 4) configured to receive a signal from an acoustic sensor element (402) and produce an output signal to wake up an acoustically controlled device (abstract along with paragraph [0036] in which the arrangement of figure 4 is similarly used as that discussed with respect to figure 1), comprises:
a switch (418) having an input coupled to an output of the acoustic sensor element to receive an output signal from the acoustic sensor element (see arrangement in figure 4), a control port that receives a control signal (input to (418) that is obtained on line (422), and first and second output ports (outputs on (418) depicted in figure 4;
a first channel (comprised of elements (404, 406);
a second channel comprising an analog-to-digital converter (416) having an input coupled to the second output port of the switch and having an output to convert the output signal from the acoustic sensor element into a second digitized output signal, and which operates at a second higher power level, relative to the first power level (see arrangement in figure 4 along with discussion in paragraph [0044]);
a threshold level detector (410) that receives an output from the first channel to produce the control signal having a first state that causes the switch to feed the output signal from the acoustic sensor element to the second analog-to-digital converter when the first digitized output signal meets a threshold criteria (see arrangements in figures 4-5 along with discussion of operations in paragraphs [0044-0046].  Mortazavi et al. however does not teach that the first channel comprises an energy level per band 
Re claim 9: note Mortazavi et al. includes one or more buffers (408)
Re claim 10: see teaching in paragraph [0037] of Hwang et al. which when used in combination of the teaching of Mortazavi as discussed above allows for an arrangement of reduce memory usage by buffering audio features
Re claim 11: the set of filter banks as set forth is taught in Hwang et al. by the use of filters (323), which when used in combination of the teaching of Mortazavi as discussed above allows for an arrangement of reduce memory usage by buffering audio features
Re claim 12: see teaching in paragraphs [0036 and 0049] of Hwang et al. teaching as set forth calculations in frames of time which when used in combination of the teaching of Mortazavi as discussed above allows for an arrangement of reduce memory usage by buffering audio features
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 











/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        2/4/21